              Case 2:21-bk-10826-BB           Doc 350 Filed 06/09/21 Entered 06/09/21 17:48:25              Desc
                                               Main Document     Page 1 of 6

                      1   LATHAM & WATKINS LLP
                            Peter M. Gilhuly (Bar No. 151516)
                      2       peter.gilhuly@lw.com
                            Daniel Scott Schecter (Bar No. 171472)
                      3       daniel.schecter@lw.com
                            Nima H. Mohebbi (Bar No. 275453)
                      4       nima.mohebbi@lw.com
                          355 South Grand Avenue, Suite 100
                      5   Los Angeles, California 90071-1560
                          Telephone: +1.213.485.1234
                      6   Facsimile: +1.213.891.8763

                      7   Attorneys for Creditors Dikla Gavrieli a/k/a Dikla
                          Gavrieli Unatin and Dean K. Unatin
                      8

                      9
                                                 UNITED STATES BANKRUPTCY COURT
                  10
                                                  CENTRAL DISTRICT OF CALIFORNIA
                  11

                  12
                          In re                                          Case No. 2:21-bk-10826-BB
                  13
                          KFIR GAVRIELI,                                 Chapter 11
                  14
                                           Debtor.                       THE UNATINS’ OBJECTION TO
                  15                                                     APPLICATIONS FOR ALLOWANCE AND
                                                                         PAYMENT OF INTERIM COMPENSATION
                  16                                                     TO PROFESSIONALS (DKTS. 314, 315, 316,
                                                                         317, 318, 319, 320, 321, 323)
                  17

                  18                                                     Judge:       Hon. Sheri Bluebond

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28

LATHAM&WATKINScce                                                                               BK NO.: 2:21-bk-10826-BB
   ATTORNEYS AT LAW
     LOS ANGELES
                                                                          UNATINS’ OBJECTION TO INTERIM APPLICATIONS
                                                                                FOR COMPENSATION TO PROFESSIONALS
              Case 2:21-bk-10826-BB              Doc 350 Filed 06/09/21 Entered 06/09/21 17:48:25                   Desc
                                                  Main Document     Page 2 of 6

                      1           Creditors Dikla Gavrieli Unatin and Dean Unatin (the “Unatins”) hereby submit this

                      2   Objection to the applications filed by Debtor Kfir Gavrieli’s professionals for compensation for

                      3   services performed by nine of the ten professional firms approved for Debtor and the Committee

                      4   of Unsecured Creditors of Debtor (the “Committee”) between February and April 2021.

                      5           In their May 10, 2021 Objection (Dkt. 259), the Unatins were compelled to raise their

                      6   concerns that, despite only two months having passed since the February 1, 2021 petition date,

                      7   Debtor’s professionals had already reported $1.77 million in fees and expenses. Now, just one

                      8   month later and with Committee professionals included, those fees and expenses have ballooned

                      9   even further to over $2.86 million.1 And given the extensive activity by Debtor and the Official

                  10      Committee in May and June (including the Committee’s rushed, unilateral investigation which it

                  11      transparently performed in an effort to forestall the appointment of a trustee, this figure is very

                  12      likely to exceed $3.5 million (and perhaps more) when final fee applications are filed reflecting

                  13      fees through the June 8th appointment of a Chapter 11 trustee).2

                  14              The Unatins have previously noted their concerns with the fees in this case, and will

                  15      continue to reserve a full inquiry into the propriety of these fees until all professionals file their

                  16      final applications. Nevertheless, the sheer size of these fees in just the first four months of this

                  17      bankruptcy case are grounds for this objection to ensure that Estate resources are not depleted

                  18      inappropriately.

                  19      Dated: June 9, 2021                                 LATHAM & WATKINS LLP
                                                                                Peter M. Gilhuly
                  20                                                            Daniel Scott Schecter
                                                                                Nima H. Mohebbi
                  21

                  22                                                          By
                                                                                  Daniel Scott Schecter
                  23                                                          Attorneys for Creditors Dikla Gavrieli Unatin
                                                                              a/k/a Dikla Unatin and Dean Unatin
                  24

                  25

                  26
                          1
                  27        As noted previously, this amount is in addition to the millions of dollars Debtor paid to many
                          of the same professionals in the weeks leading up to the petition date.
                  28      2
                            A chart summarizing all fee applications to date is attached as Appendix A hereto.
                                                                            1
LATHAM &WATKI NS cce                                                                                 BK NO.: 2:21-bk-10826-BB
   ATTORNEYS AT LAW
     LOS ANGELES
                                                                                UNATINS’ OBJECTION TO INTERIM APPLICATIONS
                                                                                      FOR COMPENSATION TO PROFESSIONALS
Case 2:21-bk-10826-BB   Doc 350 Filed 06/09/21 Entered 06/09/21 17:48:25   Desc
                         Main Document     Page 3 of 6




                        Appendix A




                                       2
                               Case 2:21-bk-10826-BB                  Doc 350 Filed 06/09/21 Entered 06/09/21 17:48:25                                     Desc
                                                                       Main Document     Page 4 of 6
                                                                                                                                 February                                              April
                                            February Fees                March Fees                   April Fees                 Expenses             March Expenses                Expenses
                              Total      (Dkts. 156, 315, 322)   (Dkts. 233, 243, 315, 322)   (Dkts. 322, 321, 294, 297)   (Dkts. 156, 315, 322) (Dkts. 233, 243, 315, 322) (Dkts. 322, 321, 294, 297)
Steptoe & Johnson LLP     $ 1,123,356.31     $373,354.65                $421,550.10                  $277,622.10                $36,272.16               $8,820.61                  $5,736.69
Theodora Oringher PC      $   413,287.92      $98,558.50                $184,000.00                  $130,372.50                  $142.57                 $188.75                    $25.60
Force Ten Partners, LLC   $   231,554.35      $64,093.50                 $62,646.75                  $104,652.00                   $0.00                   $0.00                     $162.10
Hueston Hennigan LLP      $   469,708.70     $127,228.50                $260,918.10                   $73,256.85                  $800.60                $7,425.07                    $79.58
Holland & Hart LLP        $   164,391.00      $35,304.50                 $76,835.00                   $52,251.50                   $0.00                   $0.00                      $0.00
Hochman Salkin Toscher
Perez P.C.                $    58,477.42       $15,995.25               $20,891.25                   $21,330.00                  $89.62                    $0.00                     $171.30
Law Offices of A. Lavar
Taylor, LLP               $    26,618.50          $0.00                   $0.00                     $26,618.50                    $0.00                    $0.00                      $0.00
Hogan Lovells US LLP      $   318,875.60          $0.00                 $82,856.50                  $235,031.50                   $0.00                    $0.00                     $987.60
KGI Advisors, Inc.        $    59,812.50          $0.00                   $0.00                     $59,812.50                    $0.00                    $0.00                      $0.00
TOTAL                     $ 2,866,082.30




                                                                                                3
        Case 2:21-bk-10826-BB                     Doc 350 Filed 06/09/21 Entered 06/09/21 17:48:25                                      Desc
                                                   Main Document     Page 5 of 6



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
10250 Constellation Blvd., Suite 1100, Los Angeles, CA 90067


A true and correct copy of the foregoing document entitled (specify): THE UNATINS’ OBJECTION TO APPLICATIONS
FOR ALLOWANCE AND PAYMENT OF INTERIM COMPENSATION TO PROFESSIONALS (DKTS. 314, 315, 316, 317,
318, 319, 320, 321, 323)


will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
June 9, 2021, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

See attached service list.



                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) _______________, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page
                                                                                       □
3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) June 9, 2021, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
BY OVERNIGHT MAIL:
Honorable Sheri Bluebond
United States Bankruptcy Court
Central District of California
Edward R. Roybal Federal Building and Courthouse
255 E. Temple Street, Suite 1534 / Courtroom 1539
Los Angeles, CA 90012
                                                                                            Service information continued on attached page
                                                                                       □
I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 June 9, 2021                   Aimee Mandel
 Date                           Printed Name                                                    Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 2:21-bk-10826-BB         Doc 350 Filed 06/09/21 Entered 06/09/21 17:48:25    Desc
                               Main Document     Page 6 of 6



Electronic Mail Notice List

William H Brownstein       Brownsteinlaw.bill@gmail.com
Eryk R Escobar             eryk.r.escobar@usdoj.gov
William N Lobel            wlobel@tocounsel.com, jokeefe@tocounsel.com;
                           sschuster@tocounsel.com
Kerri A Lyman              klyman@steptoe.com, #-FirmPSDocketing@Steptoe.com;
                           nmorneault@Steptoe.com; mhernandez@steptoe.com;
                           aodonnell@steptoe.com
Edward J McNeilly          edward.mcneilly@hoganlovells.com
Jeffrey M. Reisner         jreisner@steptoe.com, #-FirmPSDocketing@Steptoe.com;
                           klyman@steptoe.com; nmorneault@Steptoe.com
Najah J Shariff            najah.shariff@usdoj.gov, USACAC.criminal@usdoj.gov
United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
Johnny White               JWhite@wrslawyers.com, aparisi@wrslawyers.com;
                           eweiman@wrslawyers.com; chamilton@wrslawyers.com
Richard Lee Wynne          richard.wynne@hoganlovells.com,
                           tracy.southwell@hoganlovells.com;
                           cindy.mitchell@hoganlovells.com;
                           rick-wynne-7245@ecf.pacerpro.com
